Citation Nr: 1303041	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1969.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The issue of whether a March 2007 rating decision, which rephrased the Veteran's service-connected disability from psychophysiological cardiovascular disorder manifested by headaches to major depressive disorder and awarded a 70 percent increased disability rating, should be revised or reversed on the basis of clear and unmistakable error (CUE) on the basis of failure to assign separate diagnostic codes for cardiovascular disease and migraine as protected under 38 C.F.R. §§  3.951(b), 3.957, has been raised by the record in a January 2010 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran asserts that his current unemployment is due to his service-connected disability.  The Veteran is currently service-connected for major depressive disorder (previously rated as psychophysiological cardiovascular disorder manifested by headaches).  This disability is currently rated as 70 percent disabling.  In this regard, in a September 1973 rating decision, the Veteran was granted service connection for a psychophysiological cardiovascular disorder manifested by headaches under former Diagnostic Code 9501 ("Psychological Factors Affecting Physical Condition").  The RO assigned a 30 percent disability rating.  In a March 2007 rating decision, the RO recharacterized this service-connected disability as major depressive disorder, and assigned a 70 percent disability rating under Diagnostic Codes 9501-9434.  

The Veteran was afforded VA examinations in March 2007 and February 2010.  At, the 2010 VA heart examination, in addressing the current problem associated with the Veteran's psychophysiological cardiovascular disorder, the VA examiner (a certified physician's assistant) diagnosed the Veteran with coronary artery disease and provided no rationale.  However, the Board notes that a prior March 2007 VA heart examiner (a nurse practitioner) found that the Veteran's current heart disorders (to include coronary artery disease) were not related to his military service or his service-connected psychophysiologic cardiovascular disorder and a rationale was provided.  The March 2007 VA examiner found that the Veteran's psychophysiologic cardiovascular disorder was manifested only by headaches.  Therefore, the evidence is unclear as to whether the Veteran's psychophysiologic cardiovascular disorder includes his current diagnosis of coronary artery disease, or whether it just refers to headaches.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  This aspect must be addressed by a VA examiner.  

At the February 2012 VA examinations, the Veteran was also diagnosed with headaches and major depressive disorder.  At the psychiatric examination, it was noted that the Veteran took oxycodone for his headaches daily.  The Veteran also took anti-psychotic and anti-depressants daily for his major depressive disorder.  In his March 2008 Substantive Appeal (on VA Form 9), the Veteran stated that the medications required for his service-connected disability prevent his employability.  The February 2012 VA examiners did not provide a medical opinion regarding the effects of the medications required for the Veteran's service-connected disability on his employbility.  This opinion is necessary to the claim.

Thus, to date, a medical opinion regarding the total effects of the Veteran's headaches, psychophysiological cardiovascular disorder, and major depressive disorder, to include the medications required for these diagnoses, has not been obtained.  VA's duty to assist requires that such opinion be procured.  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Gainesville/Daytona Beach/Orlando, Florida, are dated from March 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Gainesville/Orlando/Daytona Beach, Florida, VAMC since March 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his major depressive disorder, and psychophysiological cardiovascular disorder manifested by headaches on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the examiner should evaluate whether the Veteran's psychophysiological cardiovascular disorder is manifested by coronary artery disease.  In this regard, the examiner should reconcile the negative findings in the March 2007 VA examination with the positive findings in the February 2010 VA examination.  

The VA examiner is then directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's major depressive disorder and psychophysiological cardiovascular disorder manifested by headaches, to include the effects of the medications required for these disabilities, (and coronary artery disease if related to the psychophysiological cardiovascular disorder).  The examiner should opine as to whether these disabilities and medication render the Veteran unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving workers compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

